Case 5:19-cv-01315-EEF-KLH Document 30 Filed 09/15/20 Page 1 of 1 PageID #: 175




                         UNITED STATES DISTRICT COURT

                  FOR THE WESTERN DISTRICT OF LOUISIANA

                                  SHREVEPORT DIVISION

 SHANE MAXCY, ET AL.                              CIVIL ACTION NO. 19-1315

 VERSUS                                           JUDGE ELIZABETH E. FOOTE

 BOSSIER FAMILY MEDICINE L.L.C.                   MAGISTRATE JUDGE HAYES


                                         JUDGMENT

         For the reasons stated in the Report and Recommendation of the Magistrate Judge

 previously filed herein, and after an independent review of the record, and noting the lack

 of written objections filed by Plaintiff Victoria Benitez, and determining that the findings

 are correct under the applicable law;

         IT IS ORDERED that Plaintiff’s complaint is DISMISSED WITH PREJUDICE

 for failure to prosecute and failure to heed orders of the Court pursuant to Rule 41(b) of

 the Federal Rules of Civil Procedure. This dismissal does not affect Plaintiff Shane

 Maxcy’s ongoing litigation against Defendant, and those claims will proceed as scheduled.

         THUS DONE AND SIGNED, in chambers, at Shreveport, Louisiana, on this
  15th
         day of September 2020.




                                            ELIZABETH ERNY FOOTE
                                         UNITED STATES DISTRICT COURT
